Exhibit 10.1

Amended and Restated Employment Agreement

Between The Walt Disney Company And Robert A. Iger

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
December 23, 2008, by and between The Walt Disney Company, a Delaware
corporation (the “Company”), and Robert A. Iger (“Executive”) amending and
restating in its entirety Executive’s Employment Agreement with Company dated as
of January 31, 2008 (the “January 31 Agreement”).

W I T N E S S E T H:

WHEREAS, the Company and its subsidiaries have employed Executive in various
senior officer positions, most recently as President and Chief Executive Officer
of the Company;

WHEREAS, Executive and the Company were on January 31, 2008 parties to an
employment agreement, dated as of October 2, 2005, which was scheduled to expire
by its own terms on September 30, 2010 (the “2005 Agreement”);

WHEREAS, in furtherance of the Company’s desire to continue to secure the
services of Executive, the Company and Executive entered into the January 31
Agreement, which superseded the 2005 Agreement;

WHEREAS, the Company and Executive desire to amend and restate the January 31
Agreement for the purposes of making certain changes intended to ensure
compliance with Section 409A of the Internal Revenue Code and to make certain
additional minor corrections in the January 31 Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on the date hereof and ending on the last
day of the fiscal year of the Company ending on January 31, 2013 (or such
earlier date as shall be determined pursuant to Paragraph 7). The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period”.

2. Position and Duties. During the Employment Period, Executive shall serve as
President and Chief Executive Officer of the Company and in such other position
or positions with the Company and its subsidiaries, consistent with his
positions as President and Chief Executive Officer of the Company, as the Board
of Directors of the Company (the “Board”) shall reasonably assign Executive from
time to time. Executive



--------------------------------------------------------------------------------

shall be the most senior officer of the Company and report directly and
exclusively to the Board. During the Employment Period, unless and until the
Board exercises any authority reserved to it under the Company’s By-Laws,
Executive shall have the duties, responsibilities and obligations customarily
exercised by individuals serving as the chief executive officer in a company of
the size and nature of the Company. During the Employment Period, the Company
shall also nominate Executive for re-election as a member of the Board at the
expiration of each term of office, and Executive shall serve as a member of the
Board for each period for which he is so elected. During the Employment Period,
Executive shall devote substantially all his business time to the services
required of him hereunder, and shall perform such services in a manner consonant
with the duties of his position. Executive shall be subject to the terms and
conditions of any applicable policy of the Company regarding service (including
as a director) on behalf of any other organization, provided that, subject to
the provisions of Paragraph 11(a), nothing herein shall preclude Executive from
(i) engaging in charitable activities and community affairs, and (ii) managing
his personal investments and affairs, so long as the activities listed in
subclauses (i)-(ii) do not materially interfere, individually or in the
aggregate, with the proper performance of his duties and responsibilities as the
Company’s Chief Executive Officer.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate of no less than $2,000,000. The amount of annual
base salary currently payable under this Paragraph 3(a) shall be reduced,
however, to the extent Executive elects in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
interpretations thereunder (“Section 409A”) to defer such salary under the terms
of any deferred compensation or savings plan or arrangement maintained or
established by the Company or any of its subsidiaries. Executive’s annual base
salary payable hereunder, without reduction for any amounts deferred as
described above, is referred to herein as the “Base Salary”. The Company shall
pay Executive the portion of his Base Salary not deferred at the election of
Executive in accordance with its generally applicable policies for senior
executives, but not less frequently than in equal monthly installments. Amounts
of base salary accrued but deferred pursuant to the terms of the employment
agreement between Executive and the Company, dated as of January 24, 2000 (the
“2000 Agreement”), shall be paid to Executive by the Company, together with
interest thereon (which interest shall accrue at the rate of the applicable
federal rate for mid-term treasuries and which rate shall be reset annually on
the basis of the rate in effect for March for each year during which the
deferral shall be in effect), six months and one day after the date upon which
Executive incurs a separation from service with the Company within the meaning
of Section 409A or, if earlier, promptly after Executive’s death; provided that,
for purposes of applying such Section 409A, the parties agree, as permitted in
accordance with the final regulations thereunder, a “separation from service”
shall occur when Executive and

 

2



--------------------------------------------------------------------------------

the Company reasonably anticipate that Executive’s level of bona fide services
for the Company (whether as an employee or an independent contractor) will
permanently decrease to no more than 40 percent of the average level of bona
fide services performed by Executive for the Company over the immediately
preceding 36 months. The determination of whether and when a separation from
service has occurred shall be made in accordance with this subparagraph and in a
manner consistent with Treasury Regulation Section 1.409A-1(h).

(b) Incentive Compensation. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers, as the same may be in effect
from time to time (the “Annual Plan”). Executive’s target annual incentive bonus
opportunity under the Annual Plan during each fiscal year during the term hereof
(including the fiscal year commencing October 1, 2007) shall be no less than
$10,000,000. The actual amount payable to Executive as an annual bonus under the
Annual Plan shall be dependent upon the achievement of performance objectives
established in accordance with the Annual Plan by the Board or the committee of
the Board responsible for administering such Annual Plan (the “Compensation
Committee”), which shall be substantially the same as the objectives established
under the Annual Plan for other senior executive officers of the Company.
Accordingly, depending on such performance, the actual amount payable as an
annual bonus to Executive under the Annual Plan may be less than, greater than
or equal to the target bonus specified above. Any bonus payable pursuant to this
Paragraph 3(b) shall be paid at the same time as annual bonuses are payable to
other officers of the Company in accordance with the provisions of the Annual
Plan, subject to Executive’s continued employment with the Company through the
date on which such bonuses are paid.

(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement generally made available to senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. During each fiscal year during the term hereof
(including the fiscal year commencing October 1, 2007, Executive shall receive
an annual award with a target award value (which value shall be as determined in
accordance with the policies and practices generally applicable to other senior
executives of the Company) of not less than $9,000,000; it being understood that
the form of the award shall be determined by the Compensation Committee and such
form shall be subject to the terms of the applicable plan or plans of the
Company. The Compensation Committee may increase the award value of any award
made in respect of any such fiscal year based on its evaluation of Executive’s
performance. The actual benefits conveyed to

 

3



--------------------------------------------------------------------------------

Executive in respect of any such awards may be less than, greater than or equal
to the targeted award value, as such benefits will be dependent on a series of
performance and other factors, such as the value of the Company’s common stock
and satisfaction of any applicable vesting requirements and performance
conditions.

4. Performance Based Stock Units Award.

(a) Commencement Stock Units. On October 2, 2005 (the “Commencement Date”), the
Company made a one-time grant to Executive of 500,000 performance based stock
units (each, a “Commencement Stock Unit”), pursuant to the terms of each of the
2002 Executive Performance Plan (the “Performance Plan”) and the Amended and
Restated 1995 Stock Incentive Plan (the “Stock Plan”) and subject to the terms
and conditions set forth in this Agreement. Units are notional units of
measurement denominated in shares of the Company’s common stock (each, a
“Share”) (i.e., one Stock Unit is equivalent in value to one Share). The
Commencement Stock Units constitute Restricted Units as defined in Section 2.2
of the Performance Plan.

(b) Vesting. Subject to the continued employment requirement specified below,
the Commencement Stock Units shall become vested, if at all, based upon, and
solely to the extent that, as of the applicable Measurement Date and the end of
the Performance Period (as each such term is defined below) ending on such
Measurement Date, each of the following performance criteria are achieved:

(i) the TSR (as defined below) of the Company meets or exceeds the TSR for the
Standard & Poor’s 500 Composite Index (the “S&P 500 Index”) in each case, as
reported by Bloomberg L.P. (or such other reporting service that the Committee
may designate from time to time) with respect to:

(A) the performance periods which are established in the TSR Table set forth
below by reference to the Measurement Dates set forth therein, and

(B) the number of Commencement Stock Units eligible for vesting at the end of
such performance period (also determined in accordance with the table set forth
below) and

(ii) the 162(m) Performance Condition (as defined below) is satisfied.

For the avoidance of doubt, if and to the extent that one type of performance
condition applicable to any of the Commencement Stock Units (i.e., either a TSR
condition or a 162(m) Performance Condition, as the case may be) is not
satisfied as of the applicable Measurement Date, such Commencement Stock Units
shall not vest as of such date regardless of whether the other type of
performance condition is achieved. However, any

 

4



--------------------------------------------------------------------------------

Commencement Stock Units that could, but do not, vest as of the last day of the
fiscal year ending on or about September 30, 2008 or September 30, 2009 because
either or both the TSR condition or the 162(m) Performance Condition are not met
as of such date shall become vested as of the last day of the fiscal year ending
on or about September 30, 2009 or September 30, 2010, as the case may be, if and
to the extent that the applicable performance criteria are met as of such date.
For example, subject to satisfaction of the continued employment requirement set
forth below, if the TSR condition and/or 162(m) Performance Condition is not
satisfied as of the last day of the fiscal year ending on or about September 30,
2008, no Commencement Stock Units will vest as of the last day of such fiscal
year, but if the TSR condition is satisfied and the 162(m) Performance Condition
is achieved as of the last day of the fiscal year ending on or about
September 30, 2009, Executive shall become vested in 80% of the Commencement
Stock Units as of the last day of such fiscal year.

TSR TABLE

 

TSR Shall be Measured from Commencement Date to (each such date being
hereinafter referred to as a “Measurement Date”):    The Company’s TSR at the
Applicable Measurement Date    Aggregate Cumulative
Percentage of Total
Number of
Commencement Stock
Units That Become
Vested The end of the fiscal year ending on or about September 30, 2008    Meets
or exceeds the S&P 500 Index TSR (as defined below) for the relevant period   
60% The end of the fiscal year ending on or about September 30, 2009    Meets or
exceeds the S&P 500 Index TSR for the relevant period    80% The end of the
fiscal year ending on or about September 30, 2010    Meets or exceeds the S&P
500 Index TSR for the relevant period    100%

The Committee shall establish, in accordance with the requirements of
Section 162(m), one or more performance conditions from among the performance
objectives permitted under the Performance Plan, as in effect on the date such
objectives are established, (the “162(m) Performance Condition”) with respect to
three performance periods (each, a “Performance Period”). Such Performance
Periods shall commence on or after the Commencement Date and be of such duration
as shall be selected by the Committee, provided that one such Performance Period
shall end on the last day of the fiscal year ending on or about September 30,
2008, one shall end on the last day of the fiscal year ending on or about
September 30, 2009 and one shall end on the last day of the fiscal

 

5



--------------------------------------------------------------------------------

year ending on or about September 30, 2010. The number of Commencement Stock
Units that shall be subject to the 162(m) Performance Conditions with respect to
a particular Performance Period shall be the same number as are subject to the
TSR condition with a Measurement Date occurring on the last day of such
Performance Period. The performance conditions selected by the Committee shall
generally be consistent with the criteria established for other senior executive
officers of the Company, but taking into account differences in the relevant
performance periods.

Except as otherwise provided in Paragraphs 4(c), 7(b)(i), 7(b)(iii) and
7(d)(iii) hereof, the Commencement Stock Units which are eligible to vest at any
Measurement Date shall become vested only if Executive remains continuously
employed by the Company from the Commencement Date until the Measurement Date on
which the performance is measured (each such Measurement Date shall hereinafter
be referred to as a “Vesting Date”) (e.g., Executive must still be employed on
September 30, 2009 to vest in the portion of the Stock Units that could
otherwise become vested on such Measurement Date by reason of the achievement of
the applicable performance criteria).

“TSR” shall mean, as of any Measurement Date, an amount equal to the average of
the total return figures, calculated on the basis of weekly periodicity, as
currently reported under “Comparative Returns” by Bloomberg L.P. (or any other
reporting service that the Committee may designate from time to time) (i) for
the Company and (ii) for the S&P 500 Index (the “S&P 500 Index TSR”), as the
case may be, for each of the four weeks immediately preceding the determination
date, it being understood that if any such determination is made on the last
trading day of any week, then that week shall be treated as a preceding week.

(c) Accelerated Vesting. In accordance with Section 11 of the Stock Plan (other
than subsection 11(c)) as currently in effect, upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control, the
Commencement Stock Units shall become fully vested and payable pursuant to
Paragraph 4(d). For purposes of this Paragraph 4(c), “Triggering Event” and
“Change in Control” shall have the meanings given to such term in the Stock
Plan, as amended through October 2, 2008.

(d) Payment of Award. To the extent that any Commencement Stock Units vest as of
any applicable Vesting Date (including by reason of the application of
Section 7(b)(i) or 7(b)(iii) and 7(d(iii)) hereof), the Company shall, within 30
days of the later of the date on which such Commencement Stock Units vest and
the date of certification by the Compensation Committee of the achievement of
the performance criteria applicable to the vesting of such Commencement Stock
Units, which shall in any event be done within 90 days of the applicable Vesting
Date (and in all events within 30 days following vesting under Paragraph 4(c)),
issue to Executive payment in respect of the number of Commencement Stock Units
that became vested as of such date (or, if any Commencement Stock Units became
vested as of any prior Vesting Date, the remainder

 

6



--------------------------------------------------------------------------------

of (i) the maximum aggregate number of Commencement Stock Units that could have
become vested as of such date minus (ii) the total number of such Commencement
Stock Units that shall have vested prior thereto). Without limiting the
generality of the immediately preceding sentence, in no event shall any earned
Commencement Stock Units be paid later than the end of the Executive’s tax year
in which the Vesting Date occurs. The Commencement Stock Units shall be paid in
Shares. The Commencement Stock Units, whether or not vested, will not confer any
voting rights upon Executive, unless and until Executive receives Shares as
payment in respect of such Commencement Stock Units.

(e) Dividend Equivalents. Any dividends paid on Shares will be credited to
Executive as additional Commencement Stock Units as if the Commencement Stock
Units previously held by Executive were outstanding Shares, as follows: Such
credit shall be made in whole and/or fractional Commencement Stock Units and
shall be based on the fair market value (as defined in the Stock Plan) of the
Shares on the date of payment of such dividend and the amount reported by the
Company as paid to shareholders in respect of such dividends, provided, however,
that if any dividend is paid in common stock of the Company, the number of
additional Commencement Stock Units (or fractions thereof) credited in respect
of each then outstanding Commencement Stock Unit shall be equal to the number of
shares of common stock (or fractions thereof) distributed in respect of one
share of common stock. All such additional Commencement Stock Units shall be
subject to the same vesting requirements applicable to the previously held
Commencement Stock Units in respect of which they were credited and shall be
payable in accordance with Paragraph 4(d) hereof.

5. Extension Stock Option Grant.

(a) Grant of Extension Stock Options. On (or as soon as practicable, but not
later than five business days, after) the date this Agreement is executed (the
“Extension Date”), the Company shall grant Executive options to purchase
3,000,000 shares of the Company’s Common Stock (the “Extension Stock Option
Grant”). Such options shall be granted under the terms of the Amended and
Restated 2005 Stock and Incentive Plan (the “2005 Stock Plan”), and except as
otherwise expressly provided herein, shall be subject to the terms and
conditions of the 2005 Stock Plan and the form of stock award agreement attached
hereto as Exhibit A (the “Option Award Agreement”). The options shall have a
maximum term of seven years from the Extension Date, provided that, subject to
Paragraph 7 of this Agreement, such options shall earlier terminate as provided
in the 2005 Stock Plan and the Option Award Agreement. The per share exercise
price of the Extension Stock Option Grant shall be equal to the Fair Market
Value (as defined in the 2005 Stock Plan ) on the date of grant. The Extension
Stock Option Grant shall become vested and exercisable as to 500,000 shares of
stock on each of the first four anniversaries of the Extension Date, and as to
the remaining number of shares on the fifth anniversary of the Extension Date,
subject in each case to

 

7



--------------------------------------------------------------------------------

Executive’s continued employment with the Company through such anniversary of
the Extension Date, and, if applicable, to the provisions of the Option Award
Agreement and the 2005 Stock Plan.

(b) Accelerated Vesting. In accordance with Section 11 of the 2005 Stock Plan
(other than subsection 11.3) as currently in effect, upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control, the
Extension Stock Option Grant shall become fully vested and exercisable. For
purposes of this Paragraph 5(b), “Triggering Event” and “Change in Control”
shall have the meanings given to such terms in the 2005 Stock Plan, as amended
through October 2, 2008.

6. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company and made available generally to its senior officers, including, without
limitation, each group life, hospitalization, medical, dental, health, accident
or disability insurance or similar plan or program of the Company, and (ii) each
pension, profit sharing, retirement, deferred compensation or savings plan
sponsored or maintained by the Company for its senior officers, in each case,
whether now existing or established hereafter, in accordance with the generally
applicable provisions thereof.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.

(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

(d) Indemnification. Executive and the Company are parties to an indemnification
agreement effective as of October 1, 2003 (the “Indemnification Agreement”),
which shall continue in full force and effect in accordance with its terms.

7. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur of (i) Executive’s death,
(ii) a Termination due to Disability, (iii) a Termination for Cause, (iv) the
Termination Date specified in connection with any exercise by the Company of its
Termination Right or (v) a Termination for Good Reason. If the Employment Period

 

8



--------------------------------------------------------------------------------

terminates as of a date specified under this Paragraph 7, Executive agrees that,
upon written request from the Company, he shall resign from the Board and each
other position he holds with the Company and any of its subsidiaries or
affiliates, effective immediately following receipt of such request from the
Company (or at such later date as the Company may specify).

(b) Benefits Payable Upon Termination.

(i) (i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability. In the event of the Executive’s death during the Employment Period
or a Termination due to Disability, all Commencement Stock Units shall become
fully vested and shall be payable to Executive or his beneficiaries or legal
representatives (i) in the event of death, in accordance with the terms of
Paragraph 4(d) hereof and (ii) in the event of a Termination due to Disability,
at the date or dates such amounts would have been payable under Paragraph 4(d)
without regard to such termination, but assuming that the 162(m) Performance
Condition and the TSR conditions were satisfied. Additionally, the Grandfathered
Option Awards shall be or become exercisable to the extent provided in, and
remain exercisable for the period specified in, the 2000 Agreement, if
applicable, or the terms and conditions of the applicable plan and the
applicable option agreements. Subject to Paragraph 7(d), in the event of
Executive’s death or disability, any other stock options then held by Executive
or his permitted transferees (including the Extension Stock Option Grant) shall
be exercisable in accordance with the terms of the applicable plan and the
applicable option agreements.

(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements.

(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements and the Company shall provide the Conditional Benefits to
Executive, subject to (A) Executive’s execution of the Release, (B) Executive
having not revoked such Release within the seven-day revocation period permitted
following delivery of such Release and (C) Executive’s execution of the
Consulting Agreement. For Executive to become entitled to the Conditional
Benefits, Executive must deliver both the executed Release and the executed
Consulting Agreement to the Company by no later than twenty-two (22) days
following the Termination Date.

 

9



--------------------------------------------------------------------------------

(iv) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, any Grandfathered Option Awards shall remain
exercisable for the periods specified in the 2000 Agreement.

(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 7(b) are as follows:

(i) Earned Amounts. The Earned Compensation shall be paid within 30 days
following the termination of Executive’s employment hereunder, or if any part
thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than 90 days following his termination of employment.

(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of his termination without
regard to the performance by Executive of further services or the resolution of
a contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of
Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.

(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 6(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.

(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 7(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make for
all payments

 

10



--------------------------------------------------------------------------------

required for any such continued health care coverage that Executive may choose
to receive.

(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.

(vi) Stock Options/RSUs. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions of the plans
(including plan rules) and award agreements pursuant to which such stock options
and restricted stock units were awarded, as in effect at the date Executive’s
employment terminates.

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled under Paragraph 7(b)(iii),
provided he complies with the terms and conditions thereof, are as follows:

(i) Remaining Salary. As specified in further detail in paragraph 2 of the
Consulting Agreement, the Company shall pay Executive a lump sum amount equal to
the Consulting Amount as compensation for his consulting services under the
Consulting Agreement. If the Scheduled Expiration Date is later than the end of
the Consulting Agreement Period, the Company shall also pay Executive the
Severance Amount. The Consulting Amount and the Severance Amount shall be paid
on the date that is six months and one day after the Termination Date (or upon
Executive’s death, if earlier).

(ii) Stock Options. All of Executive’s Continuing Unvested Options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if Executive had remained employed under this Agreement through the
Scheduled Expiration Date. Once exercisable, all Continuing Unvested Options
shall remain exercisable until the Stock Option Termination Date. All of
Executive’s Remaining Stock Options that were vested and exercisable at the
Termination Date shall remain exercisable until the Stock Option Termination
Date. Notwithstanding any other term or provision hereof, any of Executive’s
stock options which are not vested at the Termination Date, and which are not
Grandfathered Option Awards or Continuing Unvested Options, shall automatically
terminate upon the Termination Date. Except as otherwise expressly provided
herein, all of the Remaining Stock Options shall continue to be subject to the
Original Stock Option Award Documents. Notwithstanding the foregoing, in the
event of Executive’s death prior to the Stock Option Termination Date, all
Continuing Unvested Options shall vest on the date of Executive’s death and all

 

11



--------------------------------------------------------------------------------

Remaining Stock Options shall be exercisable for the period following
Executive’s death determined under such Original Stock Option Award Documents on
the same basis as though Executive was employed on the date of his death and
regardless of when the Stock Option Termination Date would otherwise have
occurred. However, any provisions in the Original Stock Option Award Documents
relating to disability or change in control of the Company shall not be
operative after the Termination Date with respect to any Remaining Stock
Options.

(iii) RSUs. The Remaining Stock Units shall continue to vest in accordance with
the terms of the Original RSU Award Documents regardless of Executive’s
termination of employment. Except as otherwise expressly provided herein, all
such Remaining Stock Units shall be subject to, and administered in accordance
with, the Original RSU Award Documents. Any of Executive’s restricted stock unit
awards that have not become vested on or before the Termination Date, and that
are outstanding at the Termination Date, but which are not Remaining Stock
Units, shall automatically terminate on the Termination Date. Notwithstanding
any term or provision of the Original RSU Award Documents:

(A) any provisions in such Original RSU Award Documents relating to disability
shall not be applicable to any such Remaining Stock Units after the Termination
Date;

(B) in the event of Executive’s death after the Termination Date but prior to
the Scheduled Expiration Date, the terms and provisions of the Original RSU
Award Documents shall be interpreted and applied in the same manner with respect
to such Remaining Stock Units as if Executive were an active employee on the
date of his death; and

(C) to the extent that, under the Company’s compensation practices and policies,
any tranche of Remaining Stock Units is subject to the achievement of
performance conditions which were imposed solely because Executive was an
executive officer of the Company who could have been a covered employee within
the meaning of Section 162(m) at the time payment in respect of such award was
expected to be made (the “Applicable 162(m) Criteria”) and such Applicable
162(m) Criteria relate, in whole or in part, to any performance period
continuing after the end of the Company’s fiscal year in which the Termination
Date occurs, such Applicable 162(m) Criteria shall be waived as of the
Termination Date with respect to such tranche of the Remaining Stock Units;
provided, however, that this Paragraph 7(d)(iii)(D) shall not be applicable if
and to the extent, in the reasonable opinion of tax counsel to the Company, the
presence of

 

12



--------------------------------------------------------------------------------

such provision would cause any stock units intended to be qualified as other
performance based compensation within the meaning of Section 162(m) of the Code
to fail to be so qualified at any time prior to Executive’s Termination Date.

(iv) Pro-Rated Current Year Bonus. A pro rata annual bonus for the year in which
the Termination Date occurs, determined on the basis of an assumed full-year
target bonus determined pursuant to Section 3(b) and the number of days in the
applicable fiscal year occurring on or before the Termination Date. Such
pro-rata current year bonus shall be paid no later than the later of (i) two and
a half months after the end of Executive’s tax year in which the Termination
Date occurs and (ii) two and a half months after the end of the Company’s tax
year in which the Termination Date occurs.

(v) Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
7(d)(i), (iii) and (iv) and, if applicable Paragraph 8:

(A) It is intended that each installment of the payments and benefits provided
under Paragraphs 7(d)(i), (iii) and (iv) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;

(B) Distribution in respect of any tranche of Remaining Stock Units to which
Paragraph 7(b)(iii)(D) applies shall be made within 90 days following the later
of the date that (i) the service conditions that had originally been specified
for such tranche of Remaining Stock Units under the applicable Original RSU
Award Documents would otherwise have been satisfied (had Executive continued to
be employed) and (ii) the last performance measurement period applicable in
respect of such tranche of Remaining Stock Units under the applicable Original
RSU Award Documents would otherwise have expired;

(C) Each installment of the payments and benefits due under Paragraph 7(d)(i)
and (iii), or Paragraph 8, that would, absent this subsection, be paid within
the six-month period following Executive’s “separation from service” from the
Company (within the meaning of Section 409A and as provided in Paragraph 7(g)
hereof ) shall not be paid until the date that is six months and one day after
such separation from service (or, if

 

13



--------------------------------------------------------------------------------

earlier, Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following Executive’s separation from
service. (Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of Executive’s second taxable year following the taxable year of Executive’s in
which the separation from service occurs.) Any subsequent installments that
would be payable more than six months following Executive’s separation from
service shall be paid in accordance with the dates and terms set forth herein.

(e) Definitions. For purposes of this Paragraph 7 and, to the extent applicable,
Paragraph 8, the following terms shall have the meanings ascribed to them below:

“Consulting Agreement” means the consulting agreement in the form attached
hereto as Exhibit B.

“Consulting Agreement Period” means the period established under the Consulting
Agreement during which Executive shall be required to provide consulting
services to the Company.

“Consulting Amount” means a lump sum amount equal to the aggregate Base Salary
which would have been earned by Executive had his employment under this
Agreement continued after the Termination Date and through the earlier to occur
of (i) the end of the Consulting Agreement Period or (ii) any earlier date that
the Consulting Agreement terminates for any reason whatsoever.

“Continuing Unvested Options” means any of Executive’s stock options (other than
Grandfathered Option Awards, but including the Extension Stock Option Grant)
that were not vested and exercisable at the Termination Date, but that would
have become vested and exercisable on or prior to the Latest Stock Option
Vesting Date had Executive continued to be employed by the Company through the
Scheduled Expiration Date.

“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 7(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred) and (b) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason or due to the Company’s
exercise of its Termination Right, in any case, after the end of a fiscal year,
but

 

14



--------------------------------------------------------------------------------

before the annual incentive compensation payable for services rendered in that
fiscal year has been paid, the annual incentive compensation that would have
been payable to Executive for such completed fiscal year in accordance with
Paragraph 3(b).

“Grandfathered Option Awards” means any stock options granted to Executive prior
to 2005 and outstanding on the Termination Date.

“Latest Stock Option Vesting Date” means the date which is three months after
the Scheduled Expiration Date.

“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.

“Original RSU Award Documents” means, with respect to any tranche of Remaining
Stock Units, the terms and provisions of the award agreement related to and the
plan governing, such tranche of Remaining Stock Units, each as in effect on the
Termination Date.

“Release” means the General Release in the form set forth in Exhibit C attached
hereto.

“Remaining Stock Options” means any of Executive’s stock options, other than the
Grandfathered Option Awards, which are (i) vested at the Termination Date or
(ii) Continuing Unvested Options.

“Remaining Stock Units” means any of Executive’s restricted stock units
(including any Commencement Stock Units) outstanding at the Termination Date
(whether or not subject to performance conditions) that, subject to the
satisfaction of any applicable performance conditions, would have become vested
on or prior to the Scheduled Expiration Date had Executive continued to be
employed by the Company through the Scheduled Expiration Date.

“Scheduled Expiration Date” means January 31, 2013.

“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement for the period
commencing on the day after termination of the Consulting Agreement Period and
ending on the Scheduled Expiration Date; provided that if the Company terminates
the Consulting Agreement due to Executive’s material breach of the terms
thereof, the Severance Amount shall be reduced to zero.

 

15



--------------------------------------------------------------------------------

“Stock Option Termination Date” means with respect to any Remaining Stock Option
the earlier to occur of (A) the date which is eighteen (18) months after the
Scheduled Expiration Date and (B) the expiration of the stated term of such
award.

“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) Executive’s conviction of a felony or the entering by
Executive of a plea of nolo contendere to a felony charge; (ii) Executive’s
gross neglect, willful malfeasance or willful gross misconduct in connection
with his employment hereunder which has had a material adverse effect on the
business of the Company and its subsidiaries, unless Executive reasonably
believed in good faith that such act or non-act was in or not opposed to the
best interests of the Company; (iii) a substantial and continual refusal by
Executive in breach of this Agreement to perform Executive’s duties,
responsibilities or obligations assigned to Executive in accordance with the
terms hereof (provided that such duties, responsibilities or obligations are not
inconsistent with his positions as Chief Executive Officer and are otherwise
lawful) that continues after receipt by Executive of written notice from the
Company identifying the duties, responsibilities or obligations not being
performed; (iv) a violation by Executive of any policy of the Company that is
generally applicable to all employees or all officers of the Companies
including, but not limited to, policies concerning insider trading or sexual
harassment, or the Company’s code of conduct, that Executive knows or reasonably
should know could reasonably be expected to result in a material adverse effect
on the Company; (v) Executive’s failure to cooperate, if requested by the Board,
with any investigation or inquiry into his or the Company’s business practices,
whether internal or external, including, but not limited to Executive’s refusal
to be deposed or to provide testimony at any trial or inquiry; or (vi) any
material breach by Executive of the provisions of Paragraph 11; provided,
however, that in the case of subclauses (iv), (v) and (vi), Cause shall not
exist if, such violation, failure to cooperate or breach, if capable of being
cured, shall have been cured by Executive within 30 days after receipt of notice
thereof from the Company. Any Termination for Cause shall be effected by a
resolution of the majority of the members of the Board, excluding Executive.
Prior to the effectiveness of any such termination, Executive shall be afforded
an opportunity to meet with the Board, upon reasonable notice under the
circumstances, and explain and defend any action or omission alleged to
constitute grounds for a Termination for Cause; provided that, the Board may
suspend Executive from his duties hereunder prior to such opportunity and such
suspension shall not constitute a breach of this Agreement by the Company or
otherwise form the basis for a Termination for Good Reason. If Executive has,
and utilizes, such opportunity to be heard, the Board shall promptly reaffirm
that grounds for a Termination for Cause exist or reinstate Executive to his
position hereunder.

 

16



--------------------------------------------------------------------------------

“Termination Date” means, subject to the provisions of Paragraph 7(g), the
earlier to occur of (i) the date the Company specifies in writing to Executive
in connection with the exercise of its Termination Right or (ii) the date
Executive specifies in writing to the Company in connection with any notice to
effect a Termination for Good Reason.

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights hereunder (that is, Base Salary, target
bonus opportunity specified in Paragraph 3(b) or annual target incentive awards
specified in Paragraph 3(c)), it being understood that the failure of Executive
to receive an actual bonus for any fiscal year equal to or greater than the
target bonus opportunity, or to receive in respect of any equity award granted
an amount that is equal to or greater than the annual target incentive value
ascribed to such award is not a reduction in such compensation rights; (ii) the
failure to elect or reelect Executive as a member of the Board of Directors, or
the removal of him by the Company from the position of Chief Executive Officer;
(iii) the removal of Executive from the position of President of the Company
other than in connection with the appointment of another person who is
acceptable to Executive to serve as President of the Company; (iv) a material
reduction in Executive’s duties and responsibilities as in effect immediately
prior to such reduction (other than in connection with the appointment of a
person other than Executive to serve as President of the Company); (v) the
assignment to Executive of duties that are materially inconsistent with his
position or duties or that materially impair Executive’s ability to function as
Chief Executive Officer of the Company and any other position in which he is
then serving; (vi) the relocation of Executive’s principal office to a location
that is both more than 50 miles from Manhattan and more than 50 miles outside of
the greater Los Angeles

 

17



--------------------------------------------------------------------------------

area; or (vii) a material breach of any material provision of this Agreement by
the Company. In addition, following the occurrence of a Change in Control, any
occurrence that would constitute a Triggering Event for purposes of Section 11
of the 2005 Stock Plan shall also constitute an event upon which Executive may
effect a Termination for Good Reason in accordance with this Agreement. For
purposes of the preceding sentence, the terms Change of Control and Triggering
Event shall have the meaning set forth in the 2005 Stock Plan as amended through
October 2, 2008. Notwithstanding the foregoing, a termination shall not be
treated as a Termination for Good Reason (A) if Executive shall have consented
in writing to the occurrence of the event giving rise to the claim of
Termination for Good Reason, (B) if the Board removes Executive from the
position of President to appoint as President a person who Executive recommends
or otherwise agrees to be acceptable, or (C) unless Executive shall have
delivered a written notice to the Board within three months of his having actual
knowledge of the occurrence of one of such events stating that he intends to
terminate his employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.

“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause effected by the Company shall not constitute the exercise
of its Termination Right.

(f) Conflict With Plans. As permitted under each of the Stock Plan and the 2005
Stock Plan, the Company and Executive agree that the definitions of Termination
for Cause or Termination for Good Reason set forth in this Paragraph 7 shall
apply in place of any similar definition or comparable concept applicable under
either of the plans (or any similar definition in any successor plan), except
that, in connection with a “Triggering Event” as defined in the Stock Plan as
amended through October 2, 2008, the terms of the Stock Plan shall apply to
determine Executive’s rights and entitlements in respect of the awards made
under such plan (and only in respect of such awards).

(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and this Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any payment to
this Paragraph 7) shall be made promptly after the six month anniversary of
Executive’s date of termination to the extent necessary to avoid imposition on
Executive of any tax penalty imposed under Section 409A of the Code. Solely for
purposes of determining the time and form of payments due Executive under this
Agreement (including any payments due

 

18



--------------------------------------------------------------------------------

under Paragraphs 3(a) or 7) or otherwise in connection with his termination of
employment with the Company, Executive shall not be deemed to have incurred a
termination of employment unless and until he shall incur a “separation from
service” within the meaning of Section 409A of the Code, as determined in
accordance with Paragraph 3(a) hereof. To the extent that the Company and
Executive determine that any provision of this Agreement could reasonably be
expected to result in Executive’s being subject to the payment of interest or
additional tax under Section 409A, the Company and Executive agree, to the
extent reasonably possible as determined in good faith, to amend this Agreement,
retroactively, if necessary, in order to avoid the imposition of any such
interest or additional tax under Section 409A. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

(h) Amendment of Existing Agreements. The parties acknowledge and agree that to
the extent that this Paragraph 7 affects any of the terms and conditions of
Executive’s Remaining Stock Options or Remaining Stock Units, this Agreement
shall constitute an amendment of the Original Stock Option Award Documents and
Original RSU Award Documents as they pertain to Executive.

8. Expiration of the Term of this Agreement. If the Employment Period ends at
the expiration of the term stated in Paragraph 1 hereof (i.e., on January 31,
2013) and, prior to such date, the parties hereto have not (i) entered into a
mutually satisfactory extension hereof or a new employment agreement to have
effect after such date, or (ii) otherwise agreed to continue Executive’s
employment without the benefit of an employment agreement, either party may (by
written notice to the other) terminate Executive’s employment on, or within 30
days following such expiration of the Employment Period hereunder, in which case
(but subject to Paragraph 9 hereof), Executive shall be entitled to receive from
the Company a separation payment equal to the sum of (x) the Base Salary and
(y) the average of the annual bonuses payable (including in such average a zero
for any year for which no such bonus is payable) to Executive with respect to
each of the last three completed fiscal years of the Company for which the
amount of such bonus has been determined at the date of such termination (the
“Separation Payment”), as well as the Unconditional Entitlements. The Separation
Payment shall be paid six months and one day following Executive’s Termination
Date , but subject to Executive’s execution and non-revocation of the Release.
For Executive to

 

19



--------------------------------------------------------------------------------

become entitled to the Separation Payment, Executive must deliver the executed
Release to the Company by no later than twenty-two (22) days following the date
of his Termination Date. Unconditional Entitlements shall be payable at the
times provided with respect to the applicable components thereof in Paragraph
7(c). In addition, Executive and his eligible dependents who were participating
in any such arrangements at the Termination Date shall be entitled to continued
participation in all medical, dental, hospitalization benefit plans or programs
in which he and/or they were participating on the date of the termination of his
employment until the earlier of (A) 12 months following termination of his
employment and (B) the date, or dates, he receives equivalent coverage and
benefits under the plans and programs of a subsequent employer; provided,
however, that if Executive’s continued participation in any employee plan or
program as provided in this Paragraph 8 would conflict with any law or
regulation, or would result in any adverse tax consequences for Executive, the
Company or other participants in such plan or program, he shall be provided with
the economic equivalent of the benefits provided under the plan or program in
which he is unable to participate. In the case of any welfare benefit plan, the
economic equivalent of any benefit foregone (x) shall be deemed to be the lowest
cost that would be incurred by Executive in obtaining such benefit himself on an
individual basis and (y) shall be provided on a “tax grossed-up basis” to the
extent the economic equivalent is taxable to Executive, but provision of the
benefit to Executive while an employee was not taxable. If Executive becomes
entitled to receive the Separation Payment, Executive agrees that, upon written
request from the Company, he shall resign from the Board, effective immediately
following receipt of such request from the Company (or at such later date as the
Company may specify). Notwithstanding anything in this Paragraph 6 to the
contrary, payment of the Separation Payment and any other payments or in-kind
benefits provided under this Paragraph 8 shall be subject to the terms and
conditions set forth in Paragraph 7(d)(v) hereof.

9. Exclusive Remedy. Executive shall be under no obligation to seek other
employment or other engagement of his services. Executive acknowledges and
agrees that the payments and rights provided under either Paragraph 7 or 8, as
the case may be, are fair and reasonable, and are Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
his employment by the Company upon exercise of its Termination Right pursuant to
this Agreement or upon a Termination for Good Reason or upon termination of his
employment upon the expiration of this Agreement. The failure of Executive to
execute and timely deliver the Release and, if applicable, the Consulting
Agreement for any reason (i) shall limit his rights in connection with the
exercise by the Company of its Termination Right, or upon the termination of his
employment at or following the expiration of the term of this Agreement, solely
to the right to receive the Unconditional Entitlements, (ii) shall not effect a
modification of any of his commitments set forth in this Agreement (none of
which are contingent upon execution of the Release by him) and (iii) shall not
preserve or revive any rights waived by Executive hereunder. Subject to
Executive’s execution and delivery of the Release without revocation thereof and
execution and delivery of the

 

20



--------------------------------------------------------------------------------

Consulting Agreement, (i) the Company agrees to enter into the Release and
(ii) there shall be no offset available to the Company against any amounts due,
paid or payable to him in respect of the Contingent Benefits under Paragraph 7
or the Separation Payment under Paragraph 8 with respect to any compensation,
remuneration or payment attributable to any services that Executive may provide
to any third party subsequent to termination of employment hereunder, whether as
an employee or otherwise.

10. Additional Payments Following a Change in Control. In the event that the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans, programs or arrangements of the
Company (the “Aggregate Payment”) constitutes a parachute payment, as such term
is defined in Section 280G(b)(2) of the Code, the Company shall pay to the
Executive, prior to the time any excise tax imposed by Section 4999 of the Code
(“Excise Tax”) is payable with respect to such Aggregate Payment, an additional
amount which, after the imposition of all income and excise taxes and interest
and penalties thereon, is equal to the Excise Tax on the Aggregate Payment.
Notwithstanding the immediately preceding sentence, if the Aggregate Payments
are less than 110% of the product of (i) three (3) times (ii) Executive’s Base
Amount (as such term is defined in Section 280G of the Code), the Company shall
have no obligation to make any additional payments under this Paragraph 10 and
the Aggregate Payments to Executive shall be reduced such that no amount payable
to Executive shall be subject to the Excise Tax. Any reduction in the Aggregate
Payments effected pursuant to the immediately preceding sentence shall be
effected in accordance with the procedure for reducing excess parachute payments
specified in Section 11.3 of the 2005 Stock Plan, as amended through October 2,
2008. For the avoidance of doubt, except to the extent provided in the preceding
sentence, the provisions of this Section 10 shall override any limitation on the
benefits payable to Executive contained in each of Section 11(c) of the Stock
Plan and Section 11.3 of the 2005 Stock Plan. The determination of whether the
Aggregate Payment constitutes a Parachute Payment and, if so, the amount to be
paid to the Executive and the time of payment pursuant to this Paragraph 10
shall be made by an independent accounting firm (the “Accounting Firm”) selected
by the Company prior to the Change in Control. The Accounting Firm shall be a
nationally recognized United States public accounting firm which has not, during
the two years preceding the date of its selection, acted in any way on behalf of
(x) the Company or any affiliate thereof or (y) Executive. In the event that the
Excise Tax is later determined by the Accounting Firm or pursuant to any
proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the payment is made under this
Paragraph 10 (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of such payment),
the Company shall make an additional payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined. In the event that the Excise Tax is
subsequently determined by the Accounting Firm or pursuant to any proceeding or
negotiations with the Internal Revenue Service to be less than the amount

 

21



--------------------------------------------------------------------------------

taken into account hereunder in calculating the payment to be made pursuant to
this Paragraph 10, Executive shall repay to the Company, at the time that the
amount of such reduction in the Excise Tax is finally determined, the portion of
such prior payment that would not have been paid if such Excise Tax had been
applied in initially calculating such payment, plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event that any portion of the payment made
hereunder that is to be refunded to the Company has been paid to any Federal,
state or local tax authority, repayment thereof shall not be required until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Company shall not exceed interest received or credited to
Executive by such tax authority for the period it held such portion. Executive
and the Company shall mutually agree upon the course of action to be pursued
(and the method of allocating the expenses thereof) if Executive’s good faith
claim for refund or credit is denied.

11. Non-competition and Confidentiality.

(a) Non-competition. During the Employment Period, Executive shall not become
associated with any entity, whether as a principal, partner, employee,
consultant or shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in any geographic area in any business which is in competition with a
business conducted by the Company at the time of the alleged competition.

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Paragraph 11(b)).

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive

 

22



--------------------------------------------------------------------------------

may retain his personal notes, diaries, Rolodexes, calendars and correspondence
of a personal nature.

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the one-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and the Company property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to obtain an injunction, restraining
order or such other equitable relief restraining Executive from committing any
violation of the covenants and obligations contained in this Paragraph 11. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

12. Miscellaneous.

(a) Survival. Paragraphs 7 (relating to early termination of the Employment
Period), 8 (relating to payments to be made at the expiration of this
Agreement), 10 (relating to certain additional payments following a change in
control), 11 (relating to nondisclosure and nonsolicitation of employees) and
12(o) (relating to governing law) shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period in accordance
with Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 7 hereof.

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 12(d).

 

23



--------------------------------------------------------------------------------

(c) Assignment. Except as provided under Paragraph 12(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e) Entire Agreement. This Agreement and each of the agreements evidencing the
terms of the Grandfathered Option Awards, the Commencement Stock Units and
Extension Stock Option Grant shall constitute the entire agreement between the
parties hereto with respect to the matters referred to herein; provided that
this Agreement shall not alter, amend, or supersede (i) except as specifically
provided in Paragraph 7, any agreement that evidences the terms of any equity
grant made prior to the date hereof or (ii) the Indemnification Agreement
referenced in Paragraph 6(d). This Agreement expressly supersedes the 2005
Agreement and the January 31 Agreement. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein.

(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. (ii) it has the full corporate power and authority to execute
and deliver this Agreement and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.

(g) Authority of the Board. For the avoidance of doubt, nothing is this
Agreement shall preclude the Board from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 12(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 7).

(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 11(a),
(b) or (d) is not enforceable

 

24



--------------------------------------------------------------------------------

in accordance with its terms, Executive and the Company agree that such
subparagraph of such Paragraph 11 shall be reformed to make such Paragraph
enforceable in a manner which provides the Company the maximum rights permitted
at law.

(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

If to the Company:

The Walt Disney Company

500 South Buena Vista Avenue

Burbank, California 91521

Attention: General Counsel

Telecopy No.: (818) 569-5146

with a copy to:

Debevoise & Plimpton, LLP

919 Third Avenue

New York, New York 10022

Attention: Lawrence K. Cagney, Esq.

Telecopy No.: (212) 909-6836

If to Executive:

To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company

with a copy to:

Milbank, Tweed, Hadley & McCloy

One Chase Manhattan Plaza

New York, New York

Attention: Mel Immergut, Esq.

Telecopy No.: (212) 530-5730

 

25



--------------------------------------------------------------------------------

(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(o) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply; provided that Paragraph 4
shall be governed by the laws of the State of Delaware without reference to
principles of conflicts or choice of law under which the law of any other
jurisdiction would apply.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

    THE WALT DISNEY COMPANY Dated: December 23, 2008     By:    /s/ ALAN N.
BRAVERMAN        

Senior Executive Vice President,

General Counsel and Secretary

    ROBERT A. IGER Dated: December 31, 2008     /s/ ROBERT A. IGER

 

26



--------------------------------------------------------------------------------

EXHIBIT A

THE WALT DISNEY COMPANY

Non-Qualified Stock Option Award Agreement

[Seven-year Form]

This AWARD AGREEMENT (the “Agreement”) is between you, Robert A. Iger, and The
Walt Disney Company (“Disney”), in connection with the Non-Qualified Stock
Option Award (the “Option”) granted to you on                      (“Grant
Date”), by the Compensation Committee of the Board of Directors of Disney
pursuant to the terms of the Amended and Restated 2005 Stock Incentive Plan (the
“Plan”), the applicable terms and conditions of which are incorporated herein by
reference and made a part of this Agreement.

This Option gives you the opportunity to purchase 3,000,000 shares of Common
Stock of The Walt Disney Company at an exercise price of $Option Price per
share. The exercise price is the average of the highest and the lowest market
prices for the Common Stock on the above grant date as determined pursuant to
the Plan.

This Option may not be exercised before first anniversary of the Grant Date. On
or after that date, subject to your continued employment by Disney or an
affiliated company (as described further below) and to the other provisions of
the Plan, you may exercise the Option with respect to the number of shares set
forth opposite the first date below. As the subsequent dates set forth below
occur, you may exercise the Option as to the additional number of shares set
forth opposite those dates:

 

First Anniversary of the Grant Date

   500,000 Shares

Second Anniversary of the Grant Date

   500,000 Shares

Third Anniversary of the Grant Date

   500,000 Shares

Fourth Anniversary of the Grant Date

   500,000 Shares

Fifth Anniversary of the Grant Date

   1,000,000 Shares

Provided your employment continues, the term of this Option is seven years from
the grant date and, therefore, expires on                     . Except as
otherwise provided below, if your employment should cease prior to the date on
which your grant expires, your right to vest under and exercise the Option will
be subject to early termination as provided in the Plan. Except under certain
circumstances specified in the Plan or in this Agreement, you will generally
have the right of continued vesting for three months following the date



--------------------------------------------------------------------------------

of termination of your employment and, because you are retirement eligible on
the date hereof, you will have the right to exercise the shares covered by the
Option that were vested on the date of termination, and any shares that vest
during the three-month period referenced above, for 18 months after the
termination of your employment (or for the remaining term of the Option,
whichever is shorter). Notwithstanding the foregoing, because you are employed
pursuant to an employment agreement with Disney, in the event of your
termination of employment due to the exercise by the Company of its Termination
Right or a termination by you for Good Reason (as each such term is defined in
such employment agreement), the provisions of Paragraph 7 thereof shall
determine the extent to which you may become vested in the Option and the period
of time during which the Option may be exercised following your termination of
employment.

You may exercise this Option as to all or part of the number of shares covered
by the Option which are then vested by paying the aggregate exercise price and
applicable withholding taxes on the gross gain. You will be provided with
additional information at the time of exercise about the methods available for
exercising your Option and paying your withholding taxes, in accordance with the
methods of exercising options permitted under the Plan. You are urged to seek
advice from your tax accountant or attorney when making decisions regarding the
exercise of this Option. This Option may not be transferred or assigned.

Notwithstanding any other term or provision hereof, you agree by acceptance of
this Option that, except for certain shares (the “Tax-Available Shares”) that
may be sold to pay taxes up to the Maximum Tax Liability (as defined below) upon
an exercise of a portion of, or all of, this Option, you will hold, for not less
than twelve months from the date of exercise of this Option, shares representing
no less than one hundred percent (100%) of the shares acquired by you (other
than Tax-Available Shares) upon such exercise. In no event shall the foregoing
restriction on sale of shares acquired upon the exercise of the Option apply
after any termination of your employment with Disney.

For purposes hereof the term “Maximum Tax Liability” shall mean the amount
calculated by multiplying total income recognized, as reported by Disney for
Federal income tax purposes, upon an exercise of this Option, by a percentage
determined as follows:

FR + SR (100-FR) + MR

where:

FR = the highest Federal income tax rate in effect at time of exercise of the
Option;

SR = the highest state income tax rate, if any, in effect at the time of
exercise of the Option in the state where your principle Disney office is
located; and

MR = the Medicare tax rate in effect at time of exercise of the Option.

 

2



--------------------------------------------------------------------------------

The number of whole shares acquired upon any exercise of the Options that may be
sold to discharge the Maximum Tax Liability shall be determined by dividing the
Maximum Tax Liability by the fair market value (as defined in the Plan) of one
share of Disney common stock on the date of exercise of the Option and
disregarding any fractional amount resulting from such calculation. For the
purposes hereof, your commitment to hold the percentage of shares referred to
above for not less than twelve months shall constitute and undertaking by you
not to sell, transfer, pledge, encumber, assign or otherwise dispose of, except
for certain transfers to “family members” and certain others permitted with the
prior approval of the Committee pursuant to the Plan, any of such shares during
such period.

Please sign this Non-Qualified Stock Option Award Agreement where indicated
below. Your signature acknowledges receipt of a copy of the Plan and evidences
your agreement to be bound by all the terms and provisions of this Agreement and
the Plan.

 

THE WALT DISNEY COMPANY     PARTICIPANT By:          By:             

(Signature of Participant)

 

3



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter referred to as “Agreement”) is made and
entered into by and between Robert A. Iger (hereinafter referred to as
“Consultant”) and The Walt Disney Company (hereinafter referred to as “Company”)
on and as of                 , 20     pursuant to that certain Employment
Agreement by and between Executive and Company dated                  2008 (the
“Employment Agreement”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Employment Agreement.

1. (a) Unless this Agreement is earlier terminated as hereinafter provided or
the Board or a committee thereof waives any of Consultant’s duties and
obligations, in whole or in part, for a period following the termination of
Consultant’s employment under the Employment Agreement equal to the lesser of 6
months or the remaining period of the Term of the Employment Agreement (the
“Consulting Agreement Period”), Consultant shall personally and diligently
provide to the Chief Executive Officer of the Company such consulting services
as the Chief Executive Officer or the Board may reasonably request from time to
time, provided that such services shall relate to matters appropriate for the
former Chief Executive Officer of the Company and shall be a type and nature and
duration typical for a post-employment consulting agreement with the former
Chief Executive Officer of the Company. Consultant shall not be required to
report to Employer’s offices and shall be permitted, subject to the terms
hereof, to provide consulting services to third parties during the term hereof,
provided (i) in no event shall consulting services or other services or advice
of any nature be provided by Consultant, directly or indirectly (whether as an
employee, consultant, independent contractor, agent, partner, principal, owner
or otherwise) to any person or entity which directly or indirectly owns,
operates, manages, develops, controls or provides services to, any business
involved in any of the following activities: (A) the conception, creation,
development, production, purchase, sale, distribution, broadcast, transmission
or other disposition (including, without limitation, the licensing and/or
merchandising of related consumer products) of audio and/or visual product or
works of any nature in any media, including, without limiting the generality of
the foregoing, any activity relating to (i) any aspect of the network, cable,
broadcasting, television (including pay-per-view, closed circuit or any
inter-active form of distribution of television or other audio/visual product)
or internet businesses, or (ii) the development, marketing or distribution by
any vehicle whatsoever of any film or television product or any similar content
in any media, whether or not now existing, (B) the operation, management,
development, licensing and promotion of themed resorts, hotels and restaurants
or amusement or themed entertainment parks; or (C) the design, development,
publishing, promotion or sale of products based on cartoon or other animated
characters, films, television and theatrical productions and other intellectual
property derived therefrom, in each case, only to the extent that such person or
entity is actively engaged in any geographic area in any



--------------------------------------------------------------------------------

business which is in competition with a business conducted by the Company or one
of its subsidiaries at the time of the performance of such services (the
“Specified Activities”), and (ii) that any services required by Company shall at
all times be provided with precedence being given to Company and on a “first
priority” basis to Company, although Company shall endeavor to provide, when
possible, reasonable notice to Consultant of all services required hereunder and
to give due consideration, to the extent practicable, to any prior commitments
Consultant may have at such time. In no event shall Consultant be required to
devote more than 20 hours per month to services to Company hereunder, and the
parties agree and understand that Consultant’s expected commitment to such
services shall regularly be less than the stated maximum monthly hours.

(b) In the event of a material uncured breach by Consultant of any term or
provision of this paragraph 1 hereof, all of which terms and conditions
Consultant acknowledges and agrees are of the essence of this Agreement, or any
other term or provision hereof, Company by action of the Board shall have the
right, in addition to any other right of remedy available to it at law or in
equity, to terminate this Agreement. In such event Company shall have no further
obligation to make payments or perform or honor any commitments under the
Release or to pay or honor any commitments which relate to or constitute any of
the Conditional Benefits; provided, however, that notwithstanding the foregoing,
except as otherwise specifically provided in the immediately preceding sentence,
no breach of this Agreement by Consultant, no termination of this Agreement by
Company, and no other action or inaction by either of them (other than the
execution by the parties of a written agreement amending or superseding the
Release or any part thereof) shall in any event or under any circumstances have
any effect whatsoever on the validity, enforceability, binding nature, effect or
interpretation of the release set forth in paragraph 7 of the Release, and the
release set forth therein shall remain in full force and effect.

(c) In the event that Consultant shall receive a notice of breach of this
Agreement from the Board, Consultant shall have ten (10) business days to cure
such breach unless the Board shall have determined in its good faith business
judgment that such breach is not curable. Any notice of termination pursuant to
this paragraph 2 shall set forth in reasonable detail the basis for such breach
and shall contain a statement as to whether or not such breach has been
determined to be curable by the Board. In the event that he receives a notice of
breach of the Agreement from the Board, Executive may challenge such finding of
a breach, by written notice to the Board, and shall be afforded an opportunity
to present his objection to the Board, in person or in writing, as determined by
the Board, prior to Company having any right to terminate this Agreement and the
Conditional Benefits provided under the Employment Agreement.

2. Consultant shall receive gross consulting fees for his services hereunder
which, for any period during the Consulting Agreement Period, shall equal the
amount of gross salary Consultant would have earned had he remained as an
employee of the Company under the Employment Agreement for such period. The
consulting fee

 

2



--------------------------------------------------------------------------------

payments shall be made at the date set forth in Paragraph 7(d)(i) of the
Employment Agreement.

3. Company shall reimburse Consultant, in accordance with the procedures of
Company then in effect for its employees, for reasonable business expenses
incurred by Consultant in the course of performing the services hereunder.

4. Company, its successors, privies and assigns shall be entitled to, and shall,
own as their exclusive property all of the results and proceeds of the services
(which results and proceeds are hereinafter collectively referred to as the
“Work Product”) in whatever stage of completion, all of which shall be
considered a work-for-hire, including, without limitation, all written work,
research, plot outlines, computer programs, plans, drawings, paintings,
sculptures, fanciful creations, specifications, ideas, scripts, sketches,
designs, concepts, software, systems, reports, documentation, and other tangible
or intangible work product produced. Company shall own all rights in the Work
Product in perpetuity throughout the universe including, without limitation, the
rights to produce, manufacture, record, reproduce, distribute, transfer or
prepare derivative works from the Work Product by any art, medium or method and
all copyrights, trademarks and/or patents in the Work Product. Company shall be
deemed the sole author of the Work Product and is entitled to the copyright
therein (and all renewals and extensions thereof), and the full ownership to the
original and all copies of the Work Product. Company shall have the right to
dispose of the Work Product and/or make any or all uses thereof as it, at any
time and in the exercise of its sole discretion, may desire. Consultant shall
deliver all originals and copies of the Work Product (whether completed or in
process) and all research, plans, designs, specifications and any other work
product or information which pertains to the Work Product to Company upon
completion of the services performed hereunder or upon earlier termination of
this Agreement. Consultant shall not retain, use or disclose any of the Work
Product without Company’s prior written consent. The termination, completion or
breach of this Agreement on whatever grounds and by whomsoever affected shall
not affect Company’s exclusive ownership of the Work Product. Consultant hereby
assigns to Company all now known or hereafter existing rights of every kind
throughout the universe, in perpetuity and in all languages, pertaining to the
Work Product, including, without limitation, all exclusive exploitation rights,
of every kind and nature, including, but not limited to, all trademarks,
copyrights and neighboring rights, to the full extent such assignment is allowed
by law, and any renewals and extensions therefor throughout the universe, in
perpetuity, or for the duration of the rights in each country, and in all
languages. Consultant acknowledges that new rights to the Work Product may come
into being or be recognized in the future, under the law or in equity (the “New
Exploitation Rights”), and Consultant intends to and does hereby grant and
convey to Company any and all such New Exploitation Rights to the Work Product.
Consultant is also aware and acknowledges that new or changed technology, uses,
media, format, modes of transmission and methods of distribution, dissemination,
exhibition or performance (the “New Exploitation Methods”) are being and will
inevitably continue

 

3



--------------------------------------------------------------------------------

to be developed in the future, which would offer new opportunities for
exploiting the Work Product. Consultant intends to and does hereby grant and
convey to Company any and all rights to such New Exploitation Methods with
respect to the Work Product. Consultant agrees to execute, at any time upon
Company’s request, such further documents and do such other acts as may be
required to evidence or confirm Company’s exclusive ownership of and
exploitation rights to the Work Product and to effectuate Consultant’s purpose
to convey such rights to Company including, but not limited to, the New
Exploitation Rights and any and all of the New Exploitation Methods. Consultant
agrees that he will not seek to (i) challenge, through the courts,
administrative governmental bodies, private organizations or in any other
manner, the rights of Company to exploit the Work Product by any means
whatsoever or (ii) thwart, hinder or subvert the intent of the preceding grants
and conveyances to Company, or the collection by Company of any proceeds
relating to the rights conveyed under this Agreement. The provisions of this
paragraph shall survive the expiration or sooner termination of this Agreement.

5. This Agreement is for the personal services of Consultant and may not be
subcontracted or assigned by Consultant in any fashion, whether by operation of
law, or by conveyance of any type, without the prior written consent of Company,
which consent Company may withhold in its sole discretion. Company may not
assign all or any portion of this Agreement at any time to any of its affiliates
or to any other person.

6. (a) Consultant, by virtue of this Agreement, shall acquire no right to use,
and shall not use, the name “Disney” or “ABC” or “American Broadcasting
Companies” or “ESPN” (either alone or in conjunction with or as a part of any
other word, mark, or name) or any marks, fanciful characters or designs of The
Walt Disney Company, or Company or any of their related, affiliated, or
subsidiary companies in any advertising, publicity, or promotion; to express or
imply any endorsement by Disney or Company or any of their related, affiliated
or subsidiary companies of Consultant’s services; or in any other manner
whatsoever (whether or not similar to the uses hereinabove specifically
prohibited). Consistent with his obligations under Paragraph 7, this Paragraph
6(a) shall not prevent Executive from using such names to describe his
activities with respect to Company and its subsidiaries under and prior to the
Employment Agreement and under this Agreement.

(b) Consultant hereby represents and warrants to Company that as of the date of
this Agreement, Consultant does not provide any services (including, without
limitation, as an employee) to any person or entity that (i) is engaged in, or
whose affiliated entities are engaged in, one or more of the Specified
Activities or (ii) advises or provides consulting services to any person or
entity that is engaged in, or whose affiliated entities are engaged in, any
business or activity relating to or constituting one or more of the Specified
Activities. Consultant further represents and warrants to Company that he

 

4



--------------------------------------------------------------------------------

shall make written disclosure to Company prior to providing any services, during
the term of this Agreement, to any of the above mentioned persons or entities.

7. Consultant may, during the course of Consultant’s engagement hereunder, have
access to, and acquire knowledge of or from, materials, data, strategies,
systems or other information relating to the services hereunder or Company, or
its parent, related, affiliated or subsidiary companies, which may not be
accessible or known to the general public (including, but not limited to, the
existence of this Agreement and the terms hereof and any Work Product not
readily available to the general public) (“Confidential Information”). Any such
knowledge acquired by Consultant shall be kept confidential and shall not be
used, published, or divulged by Consultant to any other person, firm, or
corporation, or in any advertising or promotion regarding Consultant or
Consultant’s services, or in any other manner or connection whatsoever without
first having obtained the prior written permission of Company, which permission
Company may withhold in its sole discretion. Upon Company’s request, Consultant
shall immediately return to Company or destroy, all documents, magnetic copies,
or other physical evidence of all Confidential Information in Consultant’s
possession or in the possession of any of Consultant’s directors, officers,
employees, agents or representatives (including, without limitation, all copies,
transcriptions, notes, extracts, analyses, compilations, studies, or other
documents, records, or data prepared by Consultant) which contain or otherwise
reflect or are generated from the Confidential Information without retaining any
copy thereof, all of the foregoing being Confidential Information and the sole
property of Company, Consultant shall certify to Company that all of the
foregoing has been returned or destroyed as provided in this paragraph.
Consultant agrees that Company would be irreparably harmed by any violation or
threatened violation of this paragraph and that, therefore, Company shall be
entitled to an injunction prohibiting Consultant from any violation or
threatened violation of this paragraph. The provisions of this paragraph shall
survive the expiration or sooner termination of this Agreement. The parties
agree that Consultant shall have no greater duty or obligation in respect of
this Paragraph 7 than applies to Executive under Paragraph 11(b) of the
Employment Agreement.

8. This Agreement shall be construed and interpreted in accordance with the laws
of the State of California without regard to conflicts of laws principles.

9. The terms and provisions of this Agreement, the Release and Paragraphs 7 and
10 of the Employment Agreement constitute the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersede all previous communications, representations, or agreements, either
oral or written, between the parties relating to such subject matter hereof. No
change, alteration or modification of this Agreement shall be effective unless
made in writing and signed by both parties hereto.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE WALT DISNEY COMPANY     Consultant By:          By:      Title:       
[Name]   

 

6



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

WHEREAS, Robert A. Iger (hereinafter referred to as “Executive”) and The Walt
Disney Company (hereinafter referred to as the “Company”) are parties to an
Employment Agreement , originally dated October 2, 2005, and amended and
restated as of January     , 2008 (the “Employment Agreement”), which provided
for Executive’s employment with the Company on the terms and conditions
specified therein; and

WHEREAS, pursuant to paragraph 9 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in paragraph 12
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall (x) provide Executive the
amounts and benefits described in Paragraph [7][8] of the Employment Agreement
and (y) make full payment for vacation and floating holidays accrued but unused
as of the date hereof, less amounts required to be withheld by law or authorized
by Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.

(b) The covenants and commitments of the Company referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph 7 or 8 of the Employment Agreement) shall be in
lieu of and in full and final discharge of any and all obligations to Executive
for compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive’s employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.

(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and



--------------------------------------------------------------------------------

subject to the terms of (i) the Employment Agreement, (ii) any applicable
retirement plan(s) to which Executive may be subject, (iii) any applicable stock
option plan or other incentive compensation plan of the Company to which
Executive may be subject, (iv) any right which Executive now has or may
hereafter have to claim a defense and/or indemnity for liabilities to third
parties in connection with his activities as an employee of the Company or any
of its affiliates pursuant to the terms of any applicable statute, under any
insurance policy, pursuant to the certificate of incorporation or bylaws or
established policies of the Company or any affiliate thereof or pursuant to
written agreement (including, without limitation, the Indemnification Agreement
dated as of October 1, 2003) expressly providing for such indemnity between
Executive and the Company or any affiliate thereof, and (v) any other applicable
employee welfare benefit plans to which Executive may be subject. Further,
Executive shall be entitled to such continuation of health care coverage as is
required under, and subject to, applicable law, of which Executive shall be
notified in writing after the Termination Date, provided Executive timely
exercises Executive’s rights in accordance therewith. Executive understands and
acknowledges that all payments for any such continued health care coverage he
may elect will be paid by him, except to the extent the Employment Agreement
provides that such payments shall be made by the Company.

2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.

3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

5. Excluding enforcement of the covenants, promises and/or rights reserved
herein, Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and each of the Company’s owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such companies,
divisions, subsidiaries and affiliates) and all persons acting by, through,
under or in concert with any of them (collectively

 

2



--------------------------------------------------------------------------------

“Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort or any legal restrictions on the Company’s right to terminate
employees, or any Federal, state or other governmental statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In Employment Act of 1967, as
amended, and the California Fair Employment and Housing Act that Executive now
has, or has ever had, or ever will have, against each or any of the Releasees,
by reason of any and all acts, omissions, events, circumstances or facts
existing or occurring up through the date of Executive’s execution hereof that
directly or indirectly arise out of, relate to, or are connected with,
Executive’s services to, or employment by the Company (any of the foregoing
being an “Executive Claim” or, collectively, the “Executive Claims”).

6. Executive expressly waives and relinquishes all rights and benefits afforded
by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.

7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations of any

 

3



--------------------------------------------------------------------------------

contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, that the Company now has, or has ever had, or
ever will have, against Executive and/or the Executive Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Company’s execution hereof, that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by the Company (hereinafter referred to as a “Claim”
or collectively, the “Claims”); provided, however, that, notwithstanding any
other term or provision hereof, any Claim or Claims rising out of, under, or
resulting from, in part or whole, (i) any illegal or fraudulent act(s) or
illegal or fraudulent omission(s) to act of Executive, (ii) any action(s) or
omission(s) to act which would constitute self-dealing or a breach of
Executive’s confidentiality obligations to the Company or any affiliate thereof,
or a breach of The Walt Disney Company and Associated Companies Confidentiality
Agreement executed by Executive, or (iii) the Board’s policy, as the same may be
in effect from time to time, regarding the ability of the Company to recoup
bonus or incentive payments as a result of the Company being required to restate
its financial results due to material noncompliance with financial reporting
requirements under the securities laws, are hereby expressly excluded in their
entirety from the foregoing release, acquittal and discharge and are unaffected
thereby (any Claim or Claims not so excluded pursuant to this proviso being
hereinafter referred to as a the “Company Claim” or, collectively, as the
“Company Claims”).

8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code
Section 1542 and does so understanding and acknowledging the significance of
such specific waiver of Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, the Company
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all the Company Claims that the Company does not know or
suspect to exist in the Company’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Company Claims.

9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands

 

4



--------------------------------------------------------------------------------

that Executive may use as much of this 21-day period as Executive wishes prior
to signing.

10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel, The Walt Disney Company, 500 South Buena Vista Street,
Burbank, California 91521. For this revocation to be effective, written notice
must be received by the General Counsel no later than the close of business on
the seventh day after Executive signs this Agreement. If Executive revokes the
waiver of his rights under the Age Discrimination In Employment Act of 1967, as
amended, the Company shall have no obligations to Executive hereunder, and this
Agreement and the Employment Agreement shall have no further force and effect.

11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.

12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any Company
Releasee or Executive Releasee has acted wrongfully or that the Company or
Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.

13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any

 

5



--------------------------------------------------------------------------------

and all prior agreements or understandings between the parties hereto pertaining
to the subject matter hereof; and may not be changed except by explicit written
agreement to that effect subscribed by the parties hereto.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executed at             , California.

 

  ROBERT A. IGER Dated:     

Executed at             , California.

 

THE WALT DISNEY COMPANY By:     Title:   Dated:    

 

6